Citation Nr: 0421426	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  01-03 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

Entitlement to an increased evaluation for the veteran's 
service connected degenerative joint disease of the left 
knee, currently assigned a 20 percent evaluation.

Entitlement to an increased evaluation for the veteran's 
service connected recurrent subluxation of the left knee, 
currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1981 to March 1990. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Togus, Maine RO.  

In 1999, the veteran requested an increase in the evaluation 
of his service connected left knee disorder.  The veteran was 
granted an increased 20 percent evaluation for his 
degenerative joint disease of the left knee, effective from 
July 12, 1999.  Additionally, he was granted a 20 percent for 
his service connected recurrent subluxation of the left knee, 
effective from February 1, 2000 and a 100 percent temporary 
evaluation (38 C.F.R. § 4.30) from September 2, 1999 to 
February 1, 2000.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained.

2.  The RO increased the veteran's evaluation for his service 
connected left knee disability to 20 percent, effective from 
July 12, 1999, and assigned a temporary total evaluation for 
the left knee disability, effective September 2, 1999.  

3.  Subsequently, the RO granted an extension of the 100 
percent evaluation beyond February 1, 2000 and continued the 
20 percent evaluation for the left knee disability.  

4.  Service connection was granted for recurrent subluxation 
of the left knee with a 20 percent evaluation, effective 
February 1, 2000; and continued a 20 percent evaluation for 
degenerative joint disease of the left knee, status post 
arthroscopic and minor open knee surgeries.

5.  Since February 1, 2000, the veteran's left knee 
disability has been manifested by mild to moderate knee 
impairment characterized by subluxation and by arthritis 
resulting in painful and limited motion.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for left knee degenerative joint disease have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2003).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for left knee subluxation for any period have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In a letter dated in July 2002, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  
In the April 2001 Statement of the Case (SOC), the February 
2002, November 2002 and April 2004 Supplemental Statements of 
the Case (SSOCs), the RO provided the veteran with the 
pertinent rating schedule provisions regarding his claim for 
increase.  

Also, in the RO's April 2004 SSOC, the veteran was provided 
the regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations that were completed in March 2000, August 2002, 
and March 2004.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Factual Background

In September 1999, the veteran underwent arthroscopic 
debridement of the left knee, chondroplasty of the left 
patella and lateral retinacular release.  The operative 
diagnosis was chrondrosis of the patella with lateral 
subluxation, impingement of soft tissue under patella, 
laterally.  

In October 1999, the veteran was followed up for mild knee 
pain over his incision sites.  During his September 1999 
arthroscopy he had extensive bleeding with large knee 
effusion, postoperatively.  Two large hemarthroses were 
removed from the knee which revealed that the veteran had von 
Willebrand's disease.  On examination of the left knee, the 
veteran had full extension and approximately 90 degrees of 
flexion with pain beyond 90 degrees.  Large and painful left 
knee effusion was observed with fluid collection in the area 
of the lateral portal. No varus or valgus instability was 
observed on examination.  The examiner's impression was 
hematrosis of the left knee.  In a follow-up orthopedic 
consultation, the veteran had some patellofemoral crepitation 
with good functional range of motion and little pain.  
Synovial bulging at the lateral aspect of the knee was noted 
and attributed to the defect in the retinaculum.  The patella 
was tight laterally with a positive Sage test and negative 
McMurray's test.  

A magnetic resonance imaging scan (MRI) of the left knee was 
completed in November 1999.  The impression was focal tear of 
the posterior horn of the lateral meniscus, intrameniscal 
degeneration within in the medial meniscus, and moderately 
sized joint effusion.  Findings were consistent with a tear 
of the lateral patellar retinaculum with free communication 
between the joint space and the subcutaneous soft tissues and 
patella.   

In March 2000, the veteran underwent VA examination.  The 
veteran complained of daily left knee discomfort made worse 
with weight-bearing and cold weather.  He reported some 
morning knee stiffness with daily swelling, grinding, and 
instability.  The veteran felt the left knee was weak but did 
not complain of locking, fatigability, or incoordination in 
this examination.  The veteran reported that his left knee 
showed overall improvement since his last surgery.  The 
veteran noted that his knee became more symptomatic after 
working on his feet for more than four hours and that he had 
missed 208 hours of work from September to December 1999 due 
to his knee.  The veteran reported that he could no longer 
bowl or umpire and avoided stair use.  

On physical examination, the examiner noted multiple, well-
healed arthroscopy scars that were non-tender and well 
healed.  The knee joint was not tender to palpation.  There 
were signs of inflammation including a mild effusion and 
warmth.  Range of motion testing showed active flexion on the 
left to 90 degrees with no more gained on passive and with 
some mild posterior knee joint pain on extremes.  Active 
extension was possible to 0 degrees with no pain, however, 
the examiner could not speculate on range of motion changes 
that may occur during flare-ups.  The examiner found no 
objective evidence of painful motion, instability, weakness, 
tenderness, abnormal movement or guarding.  A moderate limp 
was observed.  The examiner's impression was multiple 
arthroscopic procedures of the left knee with MRI evidence of 
degenerative involvement of medial meniscus.  

In April 2001, the veteran reported recurrence of left knee 
pain.  He reported an incident of locking but he did not 
report any consistency in giving way.  On examination of the 
knees, the veteran had 0 degrees of extension and 130 degrees 
of flexion, bilaterally, with pain in the left knee.  He had 
no varus or valgus instability and no joint line tenderness.  
He had 1+ effusion in the patellofemoral joint and 2+ 
crepitus, bilaterally.  X-rays of the left knee showed 
patellofemoral osteoarthritis with osteophytes with slight 
joint space narrowing in the medial compartment.  The 
examiner's impression was continued patellofemoral pain in 
the left knee, aggravated by overuse.  

On VA examination in September 2001, the veteran complained 
of pain.  The veteran reported left knee giving way with 
snapping, popping, and grinding.  The veteran also noted 
falling down with constant left knee swelling and stiffness.  
The veteran reported missing about 2 weeks of work due to his 
left knee condition.  X-rays of the left knee revealed 
generalized early degenerative joint disease.  The examiner's 
impression was degenerative joint disease of the left knee.  

On VA examination in August 2002, the veteran reported that 
his work as a postal office supervisor required 7 to 8 hours 
of weight bearing.  He reported constant knee pain and 
swelling.  Some locking was reported and the veteran noted 
increased heat and redness of the left knee after a day of 
work.  No flares were reported.  The examiner noted the 
veteran did not report any episodes of dislocation, but he 
had recurrent subluxation of the patella with lots of 
snapping and popping.  

On examination of the left knee, the veteran was negative for 
Lachmans and drawer's sign, and valgus and varus stresses.  
The examiner observed marked crepitation with active and 
passive motion of the knee.  Range of motion was 0 to 130 
degrees with lots of crepitus and pain on active motion 
beyond 90 degrees, but without pain on passive motion.  
Manipulation of the patella elicited significant pain.  
Abnormal tracking of the left patella was observed.  The 
examiner's assessment was patellofemoral 
syndrome/chondromalacia patella, status post multiple 
arthroscopic procedures.  The examiner commented that the 
veteran's significant patellofemoral problems were not the 
result of the September 1999 surgery.  

In a private medical reported dated in May 2003, the veteran 
was seen for left knee pain.  He felt as if his knee was 
crunching and reported lots of swelling.  The examiner 
observed decreased range of motion with some crepitus and 
effusion.  The assessment was left knee pain.  

In a private MRI report dated in June 2003, the examiner's 
impression was fluid collection in the medial aspect of the 
patella that could represent bursitis or could be related to 
prior trauma.  Probably mild chondromalacia patella was 
assessed with relatively small popiteal cyst and minimal 
joint effusion.  There were nonspecific medial mensical 
signal changes of questionable clinical significance, as well 
as, possible minimal degenerative changes at the lateral 
meniscus.  The examiner also assessed the veteran with 
minimal early medial tibial and dorsal patella osteophyte 
formation, consistent with minimal osteoarthritis.  

Private treatment records dated from June 2003 to January 
2004 indicate the veteran received an injection of lidocaine 
and Kenalog for his synovitis due to chrondromalacia and 
early degenerative changes.  The veteran also received three 
Synvisc injections to treat his persistent effusions within 
the left knee and delay the progression of his arthritic 
change.  The examiner opined that surgical options were 
inappropriate due to the veteran's young age.  On follow up 
examination in January 2004, the veteran showed significant 
decrease in his left knee swelling with less stiffness and 
effusion.  He veteran was able to fully extend with good 
flexion.  

On VA examination in March 2004, the veteran reported that 
his left knee disability was essentially unchanged from his 
last rating examination.  He had 3 injections into his left 
knee since December 2003.  The veteran reported moderate to 
severe pain in the left knee after standing and walking for 7 
to 8 hours.  The veteran experienced left knee weakness and 
significant stiffness with locking on motion and instability.  
He had fatigability after standing and walking with lack of 
endurance with daily leisure activities.  The veteran was no 
longer able to play golf or umpire in his son's Little League 
games, as he was unable to squat or bend the knee 
repetitively.  The veteran did not report use of a cane, 
crutch, or corrective shoes.  The veteran noted use of a knee 
brace while at work.  

On examination, the examiner observed no true dislocation or 
subluxation of the knee, or any inflammatory arthritis.  The 
veteran ambulated with a mild, left-sided limp.  The examiner 
observed audible crepitus and snapping of the left knee with 
walking.  Inspection of the knee showed mild to moderate 
swelling over the anterior and lateral aspects.  There was a 
raised pocket of synovial fluid that measured 5x6 centimeters 
(cm).  A small baker's cyst was note with small effusion.  

Range of motion of the left knee was from 0 to 120 degrees 
with mild pain from 0 to 90 degrees and moderate pain from 90 
to 120 degrees.  He had 4+ crepitus with snapping and popping 
that started immediately with flexion and extension and 
continued throughout the range of motion.  Repetitive range 
of motion was limited by pain and increased significantly 
after flexing from 120 degrees. Pain was present on active 
and passive ranges of motion with identical ranges.  The 
veteran had subluxation of the left patella with manipulation 
laterally and on extension of the knee to 40 degrees with 
abnormal tracking of the patella.  The examiner's assessment 
was left knee chondromalacia patella, status post menisectomy 
and multiple arthroscopic procedures with degenerative joint 
disease.  There was no evidence of significant deterioration 
of the left knee since his examination of August 2002.   The 
examiner opined that the veteran had, at most, mild to 
moderate subluxation of the left knee.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
Diagnostic Code 5256 for ankylosis of the knee, is not for 
application in this case as there has been no objective 
medical evidence of any such disability.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14 (2003).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board notes that the VA General Counsel has issued a 
precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97.  VAOPGCPREC 23- 
97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (August 14, 1998).

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities affecting the lower extremity at and below the 
knee shall not exceed the 60 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5164. 38 C.F.R. § 4.68.


Analysis

The Board has also considered application of diagnostic codes 
pertinent to motion limitation and degenerative changes 
during this time.  The first X-ray evidence confirming 
arthritis in the left knee is dated May 1992.  In a June 1982 
rating action, the RO continued the 10 percent evaluation, in 
contemplation of the veteran's left knee limitation of motion 
with arthritis.  While the veteran's left knee disability was 
not manifested by any evidence of instability, given the X-
ray evidence of arthritis and limitation of motion, the RO 
properly considered the veteran's disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003/5010.  

With respect to whether a rating in excess of 20 percent is 
warranted on the basis of limitation of motion with 
arthritis, the Board notes that the medical evidence fails to 
reveal flexion limited to less than 75 degrees so as to 
warrant a rating in excess of 20 percent based on motion 
limitation.  

In fact, even with the veteran's complaints of pain and 
weakness, multiple examination reports reflect his ability to 
flex his knee to at least 90 or 100 degrees, with additional 
motion possible beyond the level of pain.  Also, the medical 
evidence prior and subsequent to the September 1999 
debridement of the left knee reflects no limitation of left 
knee extension with approximately 90 degrees of flexion.  As 
such, application of Diagnostic Code 5260 or 5261 would not 
result in a higher rating assignment based on motion 
limitation.

The Board notes that in a November 2002 rating decision, the 
RO granted entitlement to service connection for recurrent 
subluxation of the left knee with a 20 percent evaluation, 
effective from February 1, 2000.  A 30 percent evaluation 
contemplates severe knee impairment with recurrent 
subluxation or lateral instability.

With respect to whether a rating in excess of 20 percent is 
warranted on the basis of recurrent left knee subluxation, 
under Diagnostic Code 5257, the Board notes that the medical 
evidence for the period fails to reveal more than mild to 
moderate subluxation.  

On VA examination in August 2002, the veteran did not report 
any episodes of dislocation but had recurrent subluxation of 
the patella with snapping and popping.  On VA examination in 
March 2004, the examiner observed subluxation of the left 
patella with manipulation laterally and on extension of the 
knee to 40 degrees with abnormal tracking of the patella.  In 
an addendum opinion the examiner opined that the veteran had 
at most mild to moderate subluxation of the left knee.  As 
such, an initial rating in excess of 20 percent based on 
recurrent subluxation of the left knee is not warranted.  
Consideration has been given to assigning staged ratings; 
however, as discussed above, at no time during the period in 
question has the disability warranted ratings in excess of 
those assigned. See Fenderson v. West, 12 Vet. App. 119 
(1999).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not they were raised by the veteran; 
however, the Board finds no basis upon which to assign a 
higher disability evaluation.  Examination reports are 
consistently negative for evidence of neurologic involvement 
of the left knee, the veteran's operative scars are 
repeatedly described as well healed, without note of any 
separately disabling manifestations, and the noted left knee 
manifestations of pain, swelling, motion limitation, weakness 
and instability are contemplated by the assigned ratings.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2003).

The Board recognizes that the veteran experienced episodes of 
his knee giving way and daily problems due to pain and motion 
limitation.  Such factors are, however, exactly those 
contemplated by the assigned schedular ratings.  Moreover, 
insofar as the veteran did undergo hospitalization and 
experience periods of incapacitation, such additional 
functional loss is compensated for in the award of temporary 
total ratings.  There is no indication in the record that the 
average industrial impairment from the veteran's left knee 
disability was in excess of that contemplated by the 
schedular evaluations assigned during the relevant time 
periods.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.





ORDER

Entitlement to an evaluation in excess of 20 percent for left 
knee degenerative joint disease, status post arthroscopic and 
minor open knee surgeries is denied.

Entitlement to an evaluation in excess of 20 percent for left 
knee subluxation for the period is denied.



______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



